RESOLUCIÓN
Visto el recurso presentado y los documentos que lo acompañan, se deniega la petición de “certiorari”. El Tribunal de Circuito de Apelaciones actuó correctamente al de-negar el recurso por falta de jurisdicción.
La nueva Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. see. 22 et seq.), creó el Tribunal de Circuito de Apelaciones y conso-lidó en un solo Tribunal de Instancia las secciones del Superior y de Distrito.
Este ordenamiento exige mayor rigurosidad en la prác-tica apelativa ante este Tribunal, en lo referente a la doc-trina vigente sobre frivolidad y temeridad, y la consabida imposición de sanciones u honorarios de abogados.
Apercibimos a los abogados de que en el futuro los re-cursos frívolos estarán expuestos a tales sanciones.

Publíquese.

*116Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General